United States Securities and Exchange Commission Washington, DC 20549 FORM 10-Q [ x ] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2013 [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission File Number 001-09014 ChyronHego Corporation (Exact name of registrant as specified in its charter) New York 11-2117385 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5 Hub Drive, Melville, New York (Address of principal executive offices) (Zip Code) (631) 845-2000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes [x]No [] Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[x] Yes[ ]No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer[] Accelerated filer[] Non-accelerated filer[] (do not check if a smaller reporting company) Smaller reporting company[x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No[x] The number of shares outstanding of the issuer's common stock, par value $.01 per share, on November 11, 2013 was 30,761,434. 1 CHYRONHEGO CORPORATION INDEX PART I FINANCIAL INFORMATION Page Item 1. Financial Statements Consolidated Balance Sheets as of September 30, 2013 (unaudited) and December 31, 2012 3 Consolidated Statements of Operations for the Three and Nine Months ended September 30, 2013 and 2012 (unaudited) 4 Consolidated Statements of Comprehensive Income (Loss) for the Three and NineMonths ended September 30, 2013 and 2012 (unaudited) 5 Consolidated Statements of Cash Flows for the Nine Months ended September 30, 2013 and 2012 (unaudited) 6 Notes to Consolidated Financial Statements (unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 28 PART II OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults Upon Senior Securities 29 Item 4. Mine Safety Disclosures 29 Item 5. Other Information 29 Item 6. Exhibits 30 2 PART IFINANCIAL INFORMATION Item 1.Financial Statements CHYRONHEGO CORPORATION CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) Unaudited September 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories, net Prepaid expenses and other current assets Total current assets Property and equipment, net Intangible assets, net Goodwill Deferred tax asset - Other assets TOTAL ASSETS $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable and accrued expenses $ $ Deferred revenue Due to related parties - Current portion of pension liability Short-term debt Capital lease obligations 20 Total current liabilities Contingent consideration - Pension liability Deferred revenue Long-term debt Other liabilities Total liabilities Commitments and contingencies Shareholders' equity: Preferred stock, par value $1.00, without designation Authorized - 1,000,000 shares, Issued - none Common stock, par value $.01 Authorized - 150,000,000 shares Issued and outstanding -30,334,263 at September 30, 2013 and 17,135,239 at December 31, 2012 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total ChyronHego Corporation shareholders' equity Non controlling interests - Total shareholders' equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ See Notes to Consolidated Financial Statements (unaudited) 3 CHYRONHEGO CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) Three Months Nine Months Ended September 30, Ended September 30, Product revenues $ Service revenues Total revenues Cost of sales Gross profit Operating expenses: Selling, general and administrative Research and development Change in fair value of contingent consideration - - Total operating expenses Operating loss ) Interest expense, net ) (7 ) ) ) Other income (loss), net 30 18 ) 12 Loss before taxes ) Income tax benefit (expense), net 32 ) Net loss ) Less: Net income attributable to non controlling interests 30 - 38 - Net loss attributable to ChyronHego shareholders $ ) $ ) $ ) $ ) Net loss per share attributable to ChyronHego shareholders - basic $ ) $ ) $ ) $ ) Net loss per share attributable to ChyronHego shareholders - diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding: Basic Diluted See Notes to Consolidated Financial Statements (unaudited) 4 CHYRONHEGO CORPORATION CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (In thousands) (Unaudited) Three Months Nine Months Ended Ended September 30, September 30, Net loss $ ) $ ) $ ) $ ) Other comprehensive income (loss): Foreign currency translation adjustment 92 9 12 Comprehensive loss ) Less: Comprehensive income attributable to non controlling interests 30 - 38 - Comprehensive loss attributable to ChyronHego Corporation $ ) $ ) $ ) $ ) See Notes to Consolidated Financial Statements (unaudited) 5 CHYRONHEGO CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Nine Months Ended September 30, Cash Flows from Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash from operating activities: Depreciation and amortization Deferred tax allowance - Deferred income tax benefit ) ) Inventory provisions 50 10 Share-based payment arrangements Shares issued for 401(k) match Change in fair value of contingent consideration - Other ) Changes in operating assets and liabilities, net of acquisitions: Accounts receivable ) Inventories ) ) Prepaid expenses and other assets ) 46 Accounts payable and accrued expenses ) Deferred revenue Other liabilities ) Net cash provided by (used in) operating activities ) Cash Flows from Investing Activities Acquisitions of property and equipment ) ) Purchase of businesses, net of cash acquired 14 - Net cash used in investing activities ) ) Cash Flows from Financing Activities Proceeds from borrowings - Proceeds from revolving credit facilities, net - Proceeds from exercise of stock options 6 1 Payments on capital lease obligations ) ) Repayments on debt ) ) Net cash provided by (used in) financing activities 68 ) Effect of exchange rate changes on cash and cash equivalents 48 - Change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental Cash Flow Information: Common stock issued for acquisition $ - Contingent consideration for acquisition - Debt incurred for acquisition - See Notes to Consolidated Financial Statements (unaudited) 6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1.BASIS OF PRESENTATION Nature of Business On May 22, 2013 Chyron Corporation ("Chyron") acquired the outstanding stock of Hego Aktiebolag ("Hego" or "Hego AB"), and changed its name to ChyronHego Corporation (the "Company" or "ChyronHego"). Hego is a global graphics services company based in Stockholm, Sweden that develops real-time graphics products for the broadcast and sports industries. The companies combined in a cash and stock-for-stock transaction and the Company has continued to trade on the NASDAQ under the symbol "CHYR." The combination of these two companies, which is referred to in these consolidated financial statements as the "Business Combination," forms a leading global provider of broadcast graphics creation, playout and real-time data visualization. General The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries. All significant intercompany amounts have been eliminated. The results of operations include the operating results of Hego since the completion of the Business Combination on May 22, 2013. See Note 8 of these consolidated financial statements. In the opinion of management of the Company, the unaudited consolidated interim financial statements reflect all adjustments (consisting of normal recurring adjustments) necessary to present fairly the financial position of the Company as of September 30, 2013 and the consolidated results of its operations, its comprehensive income (loss) and its cash flows for the periods ended September 30, 2013 and 2012. The results of operations for such interim periods are not necessarily indicative of the results that may be expected for any other interim period or for the year ending December 31, 2013. In addition, management is required to make estimates and assumptions that affect the amounts reported and related disclosures. Estimates made by management include inventory valuations, stock and bonus compensation, allowances for doubtful accounts, income taxes, pension assumptions, allocations of purchase price, contingent consideration, valuation of intangible assets and reserves for warranty and incurred but not reported health insurance claims. Estimates, by their nature, are based on judgment and available information. Also, during interim periods, certain costs and expenses are allocated among periods based on an estimate of time expired, benefit received, or other activity associated with the periods. Accordingly, actual results could differ from those estimates. The Company has not segregated its cost of sales between costs of products and costs of services as it is not practicable to segregate such costs. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been omitted pursuant to the rules and regulations of the Securities and Exchange Commission. For further information, refer to the audited consolidated financial statements and footnotes thereto included in the Company's Annual Report on Form 10-K for the year ended December 31, 2012. The December 31, 2012 figures included herein were derived from such audited consolidated financial statements. 7 Recent Accounting Pronouncements In February 2013, the Financial Accounting Standards Board ("FASB") issued amendments to disclosure requirements for presentation of comprehensive income. The standard requires presentation (either in a single note or parenthetically on the face of the financial statements) of the effect of significant amounts reclassified from each component of accumulated other comprehensive income based on its source and the income statement line items affected by the reclassification. If a component is not required to be reclassified to net income in its entirety, a cross reference to the related footnote for additional information will be required. The amendments are effective prospectively for reporting periods beginning after December 15, 2012. The implementation of the amended accounting guidance has not had a material impact on the Company's consolidated financial position or results of operations. In February 2013, the FASB issued new accounting guidance clarifying the accounting for obligations resulting from joint and several liability arrangements for which the total amount under the arrangement is fixed at the reporting date. The new standard is effective for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2013. The implementation of the new accounting guidance is not expected to have a material impact on the Company's consolidated financial position or results of operations. In March 2013, the FASB issued amendments to address the accounting for the cumulative translation adjustment when a parent either sells a part or all of its investment in a foreign entity or no longer holds a controlling financial interest in a subsidiary or group of assets that is a nonprofit activity or a business within a foreign entity. The amendments are effective prospectively for fiscal years, and interim periods within those fiscal years, beginning after December 15, 2013 (early adoption is permitted). The implementation of the amended accounting guidance is not expected to have a material impact on the Company's consolidated financial position or results of operations. Earnings (Loss) Per Share Basic earnings (loss) per share is computed by dividing net income (loss) by the weighted average number of shares of common stock outstanding. Diluted earnings (loss) per share is computed by dividing net income (loss) by the weighted-average number of shares of common stock outstanding during the period, increased to include the number of shares of common stock that would have been outstanding had potential dilutive shares of common stock been issued. The dilutive effect of stock options and restricted stock units are reflected in diluted net income (loss) per share by applying the treasury stock method. The Company recorded net losses for the three and nine months ended September 30, 2013 and 2012. Potential common shares are anti-dilutive in periods in which the Company records a net loss because they would reduce the respective period's net loss per share. Anti-dilutive potential common shares are excluded from the calculation of diluted earnings per share. As a result, net diluted loss per share was equal to basic net loss per share in all periods presented. 8 Shares used to calculate net loss per share are as follows (in thousands): Three Months Nine Months Ended Ended September 30, September 30, Basic weighted average shares outstanding Effect of dilutive stock options - Effect of dilutive restricted stock units - Diluted weighted average shares outstanding Weighted average shares which are not included in the calculation of diluted earnings (loss) per share because their impact is anti-dilutive: Stock options Restricted stock units - 40 2.LONG-TERM INCENTIVE PLANS Pursuant to the 2008 Long-term Incentive Plan (the "Plan"), the Company may grant stock options (non-qualified or incentive), stock appreciation rights, restricted stock, restricted stock units and other share-based awards to employees, directors and other persons who serve the Company. The Plan is overseen by the Compensation Committee of the Board of Directors, which approves the timing and circumstances under which share-based awards may be granted. At September 30, 2013 there were 3.5 million shares available to be granted under the Plan, which includes 3.0 million shares that were approved for issuance under the Plan by the Company's stockholders in May 2013. The Company issues new shares to satisfy the exercise or release of share-based awards. Under the provisions of FASB Accounting Standards Codification ("ASC") Topic 718, Stock Compensation, all share-based payments are required to be recognized in the statement of operations based on their fair values at the date of grant. The fair value of each option award is estimated using a Black-Scholes option valuation model. Expected volatility is based on the historical volatility of the price of the Company's stock. The risk-free interest rate is based on U.S. Treasury issues with a term equal to the expected life of the option. The Company uses historical data to estimate expected dividend yield, expected life and forfeiture rates. Options generally have a life of 10 years and have either time-based or performance-based vesting features. Time-based awards generally vest over a three year period, while the performance-based awards vest upon the achievement of specific performance targets. There were no options granted during the three months ended September 30, 2013. The fair values of the options granted during the three months ended September 30, 2012 and the nine months ended September 30, 2013 and 2012, were estimated based on the following weighted average assumptions: 9 Three Months Nine Months Ended Ended September 30, September 30, Expected volatility % % % Risk-free interest rate % % % Expected dividend yield % % % Expected life (in years) Estimated fair value per option granted $ $ $ The following table presents a summary of the Company's stock option activity for the nine months ended September 30, 2013: Number of Options Outstanding at January 1, 2013 Granted Exercised Forfeited and cancelled Outstanding at September 30, 2013 The Company also grants restricted stock units, or RSUs, that entitle the holder to a share of Company common stock. The fair value of an RSU is equal to the market value of a share of common stock on the date of grant. The following table presents a summary of the Company's RSU activity for the nine months ended September 30, 2013: Shares Nonvested at January 1, 2013 Granted Vested Nonvested at September 30, 2013 - On May 22, 2013 the Business Combination of Chyron and Hego, as discussed in Note 8 to these Consolidated Financial Statements, constituted a change in control under the Company's long-term incentive plans. As a result, at the closing of the Business Combination, all outstanding awards became immediately exercisable and fully vested, without regard to any time and/or performance vesting conditions. As a result, the Company recorded a charge in the three months ended June 30, 2013 of $1.3 million, representing the unamortized expense related to the vesting of such equity awards. 10 On May 2, 2013 the Company implemented a restructuring plan to reduce operating costs that resulted in the reduction of its workforce by 20 employees. All affected employees were provided with an adjustment in the terms of their stock options and/or RSUs that were outstanding on their termination date. Subject to a properly executed release by the affected employees, the stock option and RSU awards were amended to permit those awards to vest at their termination date regardless of performance conditions if any in the original award, and the expiration date for exercise of the stock options was extended through the end of the original term of the stock option, usually ten years from date of grant, rather than expiring ninety days after the employee's termination date as stated in the original awards. As a result, the Company recorded a charge in the three months ended June 30, 2013 of approximately $0.4 million associated with the modifications of these awards. In addition, each year the Company adopts a Management Incentive Compensation Plan (the "Incentive Plan") that entitles recipients to a combination of cash and equity awards based on achievement of certain performance and service criteria in the fiscal years for which the Incentive Plan is adopted. During the three and nine months ended September 30, 2013 the Company recorded an expense of $0.4 million and $0.9 million, respectively, associated with the awards under the Incentive Plan of which approximately 65% is payable in common stock. During the nine months ended September 30, 2012 no expense was recorded. The Company amortizes share-based compensation expense over the vesting period on a straight line basis. The impact on the Company's results of operations of recording share-based compensation expense is as follows (in thousands): Three Months Nine Months Ended Ended September 30, September 30, Cost of sales $
